Citation Nr: 1114363	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  97-34 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder affecting the neck.

2.  Entitlement to an initial compensable rating for left testicular atrophy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for left testicular atrophy and denied service connection for a skin disorder affecting the neck.  The Board remanded the claims for additional development in October 2003 and March 2006.

In January 2011, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of this hearing is of record.

As the appellant is challenging the initial rating assigned for his left testicular atrophy and the record raises assertions that he is unemployable because of his service-connected disabilities, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Additional development is needed prior to further disposition of the claims.

The Veteran contends that he is entitled to service connection for a recurrent skin rash on the back of his neck that had its initial clinical onset during his active service.

In January 2011 testimony before the Board, the Veteran described experiencing frequent rashes on the back of his neck both in service and since his separation from service.  The rashes fluctuated with changes in the weather, worsening in warmer months.  He stated that although he had brought these rashes to the attention of medical personnel in service, he was not provided with regular treatment.  

A review of his service treatment records reflects that in October 1963 he sought treatment for complaints of a rash on his neck that was assessed as contact dermatitis.  He was prescribed hydrocortisone ointment.  On follow up evaluation approximately one week later, his rash was noted to be unchanged.  He was prescribed an oral corticosteroid.  There are no further references to skin problems in the Veteran's service treatment records.  On examination in June 1964, prior to his separation from service, the Veteran's skin was found to be normal.

The Veteran's testimony regarding the onset of skin problems in service is credible.  In addition, that testimony is competent.  Because he is not competent, however, to relate his in-service symptoms to any currently diagnosed skin disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran was most recently afforded a VA examination with respect to this claim in January 2010, the examiner did not provide an opinion regarding whether the Veteran's testicular atrophy resulted in loss of use of a sexual organ.  As the record demonstrates that the Veteran is under treatment for erectile dysfunction, and it is unclear to the Board whether his erectile dysfunction is the result of his service-connected disability, the Board concludes that the January 2010 report of examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (A medical opinion is adequate if it describes the disability in sufficient detail so that the Board's evaluation is a fully informed one).  The Board further finds that the examination was inadequate in that although the examiner opined that the Veteran's complaints of pain were related to his bilateral hydroceles rather than to his service-connected left testicular atrophy, the examiner did not provide an opinion as to whether the hydroceles were related to the Veteran's active service, to include whether the hydroceles caused the service-connected atrophy.  The Board considers this omission to be significant, as the Veteran's service treatment records show that he was diagnosed with atrophy after complaining of testicular pain.  Accordingly, the examination is inadequate for rating purposes and a remand is required in order that an additional examination may be scheduled.

At his January 2011 hearing before the Board, the Veteran explicitly contended that he was unable to work as a result of his service-connected testicular atrophy.  Accordingly, the Board finds that a remand is warranted to address the claim of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In this case, the Veteran has been granted a 30 percent disability rating for Meniere's disease with tinnitus, and noncompensable ratings for bilateral hearing loss and atrophy of the left testicle.  His combined disability rating is 30 percent.  Accordingly, he does not meet the schedular requirements for a TDIU rating.  As the Veteran does not have a single disability rated at 60 percent, or otherwise meet the schedular requirements for a TDIU rating, the question before the Board is whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned.  

Clinical evidence suggests that the Veteran's service-connected Meniere's disease impairs his ability to work.  The Veteran also contends that pain associated with his testicular atrophy impairs his ability to work.  The record, however, also reflects that the Veteran has several nonservice-connected disabilities that also impair his ability to work.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

A VA examiner has not yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Accordingly, a remand for an examination and opinion is necessary.

Lastly, the most recent VA records in the claims file are dated in March 2010. At his January 2011 hearing before the Board, the Veteran indicated that he has continued to receive regular treatment for his disabilities since that time.  Accordingly, the Board finds that there are additional VA treatment records pertinent to these claims that are outstanding.  The records are therefore relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the VA Medical Center in Brooklyn, New York, dated from March 2010 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims folder.

2.  After the above records have been associated with the file, schedule the Veteran for a dermatological examination for the purpose of ascertaining whether any current skin disease had its clinical onset during the Veteran's active service, or is otherwise related to his service.  The examiner should specifically offer an opinion as to whether it is at likely as not that any current skin disorder first manifested during his period of active service.  In offering this opinion, the examiner should consider the Veteran's statements regarding the in-service skin irritations on his neck, and his report of continuity of symptoms in the years following his separation from service

The claims file should be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinions, with citation to relevant medical findings, must be provided.

3.  After the above records have been associated with the file, schedule the Veteran for a VA genitourinary examination to determine the current severity of his left testicular atrophy.  The entire claims file must be made available to the physician designated to examine the veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should clearly identify the Veteran's subjective complaints, as well as all symptoms that are clinically manifested and associated with the service-connected left testicular atrophy.  In this regard, the examiner should specifically opine as to whether the bilateral hydroceles identified on examination in 2010 are related to the Veteran's active service, to include whether, given the Veteran's in-service complaints of testicular pain, it is as likely as not that the hydroceles caused the Veteran's testicular atrophy.  In addition, the examiner must offer an opinion as to whether the Veteran's erectile dysfunction is related to his service-connected testicular disability.

The rationale for the opinions, with citation to relevant medical findings, must be provided.

4.  After the above examinations have been conducted, schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his unemployability.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (Meniere's disease, tinnitus, bilateral hearing loss and left testicular atrophy) jointly on the Veteran's employability.  

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. 

Finally, if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the claims of entitlement to service connection for a skin disorder affecting the neck and entitlement to an initial compensable rating for left testicular atrophy, and adjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

- 1 -


